* Corpus Juris-Cyc. References: Costs, 15CJ, p. 274, n. 82; Courts, 15CJ, p. 1077, n. 13.
On a former day the court reversed this cause and dismissed the bill (110 So. 775 supra page 747), which bill was for an injunction against the appellants to restrain the purchase of a school building lot for the separate school district of Starkville.
Motion is made here for counsels' fees for dissolving the injunction, both on the hearing in the court below and the appeal to this court, or in the alternative, to have the cause remanded for the allowance of attorneys' fees by the court below.
We are of opinion that we have no jurisdiction to grant attorney's fee for services rendered in the court below, as that would be the exercise of original jurisdiction; therefore we cannot allow the attorney's fees here for that service. However, we can allow the fee for services rendered here incident to the appeal to this court; and, considering the record before us and the evidence submitted by the respective parties, we allow the attorney's fee in the amount of two hundred fifty dollars against the injunction bond for services rendered in this court. The cause will be remanded to the chancery court for the purpose of permitting that court to pass upon the question of attorney's fee for services rendered in that court.
Motion sustained in part, and overruled in part.